Citation Nr: 0033805	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a pulmonary 
disorder, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
No. Little Rock, Arkansas, that denied entitlement to the 
benefits sought on appeal.

The veteran has also claimed entitlement to service 
connection for tooth and eye disorders.  These claims have 
not yet been adjudicated, and are referred to the RO for 
appropriate action.  See Statement in Support of Claim, dated 
February 4, 1999.


REMAND

Because of changes in the law brought about by the Veterans 
Claims Assistance Act (VCAA) of 2000, a remand in this case 
is required for compliance with the duty-to-assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In the case of a claim for disability compensation, the 
assistance to be provided by the Secretary includes providing 
a medical examination or obtaining a medical opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A(d)).  The Secretary is to 
treat an examination or opinion as being necessary to make a 
decision when the evidence of record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(d)). 

In this case, the appellant essentially contends that his 
lung condition is of service origin.  He further contents 
that a pre-existing bilateral knee condition was aggravated 
during his period of military service.  The record reflects 
that the appellant has presented statements and testimonial 
evidence in support of his claims.  On entrance onto active 
duty in April 1966, the veteran was diagnosed as having 
Osgood Schlatter's disease, occasionally symptomatic, not 
considered disabling.  He was diagnosed as having a mild 
upper respiratory infection in May 1968.  He was also treated 
for a left knee injury and complained of bilateral knee pain 
in June 1968.  Post-service medical records document 
intermittent treatment for bilateral knee and respiratory 
complaints, with diagnoses of degenerative joint disease of 
the knees, bronchitis, asthma, and chronic obstructive 
pulmonary disease (COPD). 

The record does not contain sufficient medical evidence to 
make a decision on the veteran's claims.  Hence, under the 
requirements of the new statutory provisions, this appeal 
must be remanded for appropriate examination and opinion. 

Evidence of record indicates that the veteran receives Social 
Security Administration (SSA) disability benefits.  
Therefore, the RO should also make arrangements to obtain 
these records on remand.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Finally, a review of the claims file indicates that the 
veteran is contending that his lung disorder resulted from 
Agent Orange exposure.  The Agent Orange regulations were not 
considered by the RO.  The veteran has not been given notice 
of these regulations and has not had an opportunity to submit 
evidence and argument related to the regulations.  Therefore, 
the Board finds it is appropriate to remand this claim to the 
RO for further adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Accordingly, this case is REMANDED for the following:

1.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of any already on 
file, that fact should be annotated in 
the claim folder.  Any other records 
should be associated with the claim 
folder.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claim file, afford 
the veteran an appropriate VA examination 
to determine the exact nature and 
etiology of any pulmonary disorder.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner 
are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the diagnosis and etiology of 
any current pulmonary disorder.  The examiner 
is asked to determine whether it is at least 
as likely as not that any current pulmonary 
disorder is related to any in-service injury, 
complaints, and/or findings.  The medical 
rationale for the opinion should be provided, 
citing the objective medical findings leading 
to the conclusion.

If further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Afford the veteran an appropriate VA 
examination to determine the etiology of 
any current bilateral knee disorder(s).  
The claims folder and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All tests deemed necessary by the 
examiner are to be performed. 

The examiner should review the record 
carefully, to include the service medical 
records and post-service medical records.  
The examiner is asked to answer the following 
questions:

a)  did the pre-existing Osgood 
Schlatter's disease undergo an increase in 
severity during active military service 
and, if so, is it indisputable that any 
increase in severity was attributable to 
the natural progress of the disease?

b)  Is it at least as likely as not that 
any current knee disorder (other than 
Osgood Schlatter's disease) had its onset 
during active service or is related to any 
in-service disease or injury?  

The medical rationale for the opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted in 
order to evaluate the condition at issue, 
such testing or examination is to be 
accomplished prior to completion of the 
examination report.

4.  Review the claim folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, implement appropriate 
corrective action.  Specific attention is 
directed to the examination reports.  If 
the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Review the claim file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.   
		
7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC) (which includes citation to 
and consideration of the Agent Orange 
regulations).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

